DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This action is responsive to communications:  The application filed 5/20/2021, a reissue of application 15/875,075 (issued 5/21/2019 as US Pat 10,299,156.
Claims 1-19 were initially pending in the application.  A preliminary amendment was filed concurrently with the application on 5/20/2021 canceling claims 1-19 and adding claims 20-43. Claims 20-43 are pending.
This Action is Non-Final. 


Reissue
The Examiner has determined that there are no current continuation applications or reexaminations of the instant 10,299,156 Patent currently pending, nor any AIA , interference, or appeal proceedings before the Patent Trial and Appeal Board. The Examiner has determined that there is no litigation currently as to the instant Patent.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,299,156 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01(II).  
Reissue Amendment
The Amendment of 5/20/2021 is objected to as it does not comport with 37 CFR 1.173, which provides for the proper Amendment of the description, including the claims, in a reissue application.
37 C.F.R. 1.173   Reissue specification, drawings, and amendments.
(b) Making amendments in a reissue application. An amendment in a reissue application is made either by physically incorporating the changes into the specification when the application is filed, or by a separate amendment paper. If amendment is made by incorporation, markings pursuant to paragraph (d) of this section must be used. If amendment is made by an amendment paper, the paper must direct that specified changes be made, as follows:
(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.
(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings:
(1) The matter to be omitted by reissue must be enclosed in brackets;
Here, the Amendment cancels claims 1-19, and removes matter from the specification, through the use of double brackets.
Further, new claims 20-43 are not underlined in their entirety. Please see MPEP 1453(V)(C) for examples of proper presentation of new reissue claims.

Reissue Declaration
The Declaration of 5/20/2021 is objected to as it does not comport with 37 CFR 1.175, which provisions the proper form of an oath or declaration in a reissue application.
The Declaration filed 5/20/2021 is defective as it aims to identify a broadened claim, however it does so by referencing “newly presented claim 1”. However, in the amendment filed with the reissue application, claim 1 is canceled. Thus a broadened claim is not identified.
Effective Filing Date
The instant patent under reissue is a continuation of US Pat App. Ser. No. 14/411,302 filed as a national stage entry of PCT/KR2013/005756, filed 6/28/2013. Further, the parent application as well as the patent under reissue claim a foreign priority filing date of 6/28/2012 based on application KR 10-2012-0069980. However, while a certified copy of such foreign application was filed in the parent ‘302 application, no English translation was provided.
37 C.F.R. 1.55  Claim for foreign priority.
(g) Requirement for filing priority claim, certified copy of foreign application, and translation in any application
(3) An English language translation of a non-English language foreign application is not required except:
…
(ii) When necessary to overcome the date of a reference relied upon by the examiner; or
(iii) When specifically required by the examiner.
Thus, until a certified English translation of the foreign application is filed that shows support for the claims under reissue under 35 USC 112, first paragraph, the instant claims will be considered to have a filing date of 6/28/2013 at the earliest, and intervening art may be applied. Note also that the documents in the file wrapper filed in the parent application as to PCT/KR2013/005756 do not include an English translation of the WIPO document either.

Claim Rejections - 35 USC § 251
Claims 20-43 are rejected as being based upon a defective reissue Declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175. The nature of the defect(s) in the Declaration is set forth in the discussion above in this Office action.  

Claims 20-43 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
It is noted that the following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(II)):
 “(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”
(Step 1: MPEP 1412.02(II)(A)): In the instant case and by way of the instant amendment, Applicant seeks to present broadened independent claims 20, 26, 32, and 38 by removing subject matter as to requiring that the reassignment request frame include information indicating whether service type information is included in the request frame or not, and comprises service type information of the terminal according to the first information. Thus the claim has been broadened.
(Step 2: MPEP 1412.02(II)(B)): The record of the prior parent 14/411,302 application prosecution indicates that, in an amendment and argument filed 9/7/2017 in an attempt to overcome prior art rejections, Patent Owner added the limitation “wherein the [reassociation] request frame further includes second information indicating whether service type information is included in the [reassociation] request frame or not”.1
If an original patent claim limitation now being omitted or broadened in the present reissue application was originally relied upon by applicant in the original application to make the claims allowable over the art, the omitted limitation relates to subject matter previously surrendered by applicant. The reliance by applicant to define the original patent claims over the art can be by presentation of new/amended claims to define over the art, or an argument/statement by application that a limitation of the claim(s) defines over the art. Therefore, the limitations above are surrendered subject matter and some of the broadening of the reissue claims, as noted above, are clearly in the area of the surrendered subject matter.  See also MPEP 1412.02(II)(B)(1)(B).
(Step 3: MPEP 1412.02(II)(C)): It is noted that the limitation as to the service type information being included in the request frame has not been removed entirely. MPEP 1412.02(III)(B)(1).  As such, there is recapture.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 13, 10, and 14 of US Pat 10,045,205 in view of US Pat 9,538,368 to Seok et al2.
As to claim 20, below is a comparison of instant claim 20 to reference claim 2:
‘156 Patent Claim 20
20. A method for use in a station (STA), the method comprising:
transmitting, to an access point (AP), an association request frame;
receiving, from the AP, an association response frame establishing the AP as a currently associated AP and including a first association identifier (AID);
transmitting, to the currently associated AP, a reassignment request including listen interval change information; and
receiving, from the currently associated AP, a reassignment response including a second AID, the second AID being different than the first AID.

‘205 Patent Claim 2
2. A method of switching an association ID (AID) of a terminal, the method comprising: 
receiving, by the terminal from an access point, an AID switch response frame including an AID response element, wherein the AID response element includes an AID field and information related to a listen interval of the terminal; and 
switching to a new AID, when an AID included in the AID field of the AID response element is not same as a current AID of the terminal.
wherein the AID switch response frame is transmitted by the access point in response to an AID switch request frame transmitted by the terminal to the access point, wherein the AID switch request frame includes information indicating a listen interval of the terminal.



Thus the difference between the reference claim and the instant claim is that the reference claim does not disclose transmitting an association request frame and receiving a response frame including a first AID.
In a similar field of endeavor, Seok discloses a 802.11 system including a STA and AP. Seok at Abstract and FIG 1. Seok discloses the station transmits to an access point a reassignment frame requesting a new AID, but first a step of sending an association request frame and receiving a response frame establishing the AP as associated and including a first AID must occur. Id. at col. 6 ll. 14-27, col. 12 ll. 41-44, and col. 18 ll. 43-44. This is to establish association between the STA and AP, which is a standard setup method in the art for allowing a connection between the two. Id. at col. 5 l. 34-col. 6 l. 30. 
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the reference claim in the manner taught by Seok. Seok discloses the standard association setup in the art, and the instant patent itself states that for a STA and AP to communicate in an 802.11 type system, they must first be associated. ‘156 Patent at col. 7 ll. 3-5.  Further, one of ordinary skill in the art would have understood such to have merely been an example of combining prior art elements according to known methods to yield predictable results, the elements in combination merely performing the same function as they do separately. MPEP 2143(I)(A), citing KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
Further as to claim 21,
	Reference claim 2’s disclosure of a switch request and switch response frame read on instant claim 21’s recitation of a reassociation request and reassociation response frame.
Further as to claim 22,
Seok discloses this at FIG 15 and at col. 21 ll. 66-67, col. 24 ll. 1-3, and col. 14 l. 60-col. 15 l. 3, noting specifically duty cycle information 1540 as low power mode information, and further that the frame device type field can refer to a type of service. 
Further as to claim 23:
Seok discloses a service type information in the request frame at col. 14 l. 60-col. 15 l. 3.
Further as to claim 24:
Since the AP of Seok may decide whether to approve of the requested AID change or not, changing it reads an indication of success of AID reassignment.
Further as to claim 25:
Seok discloses this at FIG 19, showing category and action fields indicating that the frame is AID assignment with different group (i.e. new AID) which reads a status code indicating a new AID assignment. Seok at col. 24 ll. 9-25.
As to claim 26, below is a comparison of instant claim 26 to reference claim 13:
‘156 Patent Claim 26
26. A station (STA) comprising:
a transceiver; and
a processor,
wherein the processor is configured to transmit, via the transceiver, to an access point (AP), an association request frame,
the processor is configured to receive, via the transceiver, from the AP, an association response frame establishing the AP as a currently associated AP and including a first association identifier (AID),
the processor is configured to transmit, via the transceiver, to the currently associated AP, a reassignment request including listen interval change information, and
the processor is configured to receive, via the transceiver, from the currently associated AP, a reassignment response including a second AID, the second AID being different than the first AID.

‘205 Patent Claim 13
13. A terminal for changing an association ID (AID), the terminal comprising: 
a transceiver; and 
a processor, wherein the processor is configured to: 
receive, from an access point, using the transceiver, an AID switch response frame including an AID response element, wherein the AID response element includes an AID field and information related to a listen interval of the terminal; 
switch to a new AID, when an AID included in the AID field of the AID response element is not same as a current AID of the terminal.



Thus the difference between the reference claim and the instant claim is that the reference claim does not disclose transmitting an association request frame and receiving a response frame including a first AID, and that the act of switching does not specifically constitute a response.
In a similar field of endeavor, Seok discloses a 802.11 system including a STA and AP. Seok at Abstract and FIG 1. Seok discloses the station transmits to an access point a reassignment frame requesting a new AID, but first a step of sending an association request frame and receiving a response frame establishing the AP as associated and including a first AID must occur. Id. at col. 6 ll. 14-27, col. 12 ll. 41-44, and col. 18 ll. 43-44. This is to establish association between the STA and AP, which is a standard setup method in the art for allowing a connection between the two. Id. at col. 5 l. 34-col. 6 l. 30. 
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the reference claim in the manner taught by Seok. Seok discloses the standard association setup in the art, and the instant patent itself states that for a STA and AP to communicate in an 802.11 type system, they must first be associated. ‘156 Patent at col. 7 ll. 3-5.  Further, one of ordinary skill in the art would have understood such to have merely been an example of combining prior art elements according to known methods to yield predictable results, the elements in combination merely performing the same function as they do separately. MPEP 2143(I)(A), citing KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
Further as to claim 27,
	The combination’s disclosure of a switch request and switch response frame read on instant claim 27’s recitation of a reassociation request and reassociation response frame.
Further as to claim 28,
Seok discloses this at FIG 15 and at col. 21 ll. 66-67, col. 24 ll. 1-3, and col. 14 l. 60-col. 15 l. 3, noting specifically duty cycle information 1540 as low power mode information, and further that the frame device type field can refer to a type of service. 
Further as to claim 29:
Seok discloses a service type information in the request frame at col. 14 l. 60-col. 15 l. 3.
Further as to claim 30:
Since the AP of Seok may decide whether to approve of the requested AID change or not, changing it reads an indication of success of AID reassignment.
Further as to claim 31:
Seok discloses this at FIG 19, showing category and action fields indicating that the frame is AID assignment with different group (i.e. new AID) which reads a status code indicating a new AID assignment. Seok at col. 24 ll. 9-25.


As to claim 32, below is a comparison of instant claim 20 to reference claim 2:
‘156 Patent Claim 32
32. A method for use in an access point (AP), the method comprising:
receiving, from a station (STA), an association request frame;
transmitting, to the STA, an association response frame including a first association identifier (AID);
receiving, from the STA, a reassignment request including listen interval change information; and
transmitting, to the STA, a reassignment response including a second AID, the second AID being different than the first AID.

‘205 Patent Claim 8
8. A method of switching, by an access point, an association ID (AID) of a terminal, the method comprising: 
generating, by the access point, an AID switch response frame including an AID response element, wherein the AID response element includes an AID field and information related to a listen interval of the terminal; and 
transmitting, by the access point to the terminal, the AID switch response frame, wherein the AID of the terminal is switched to a new AID, when an AID included in the AID field of the AID response element is not same as a current AID of the terminal,
wherein the AID switch response frame is transmitted by the access point in response to an AID switch request frame transmitted by the terminal to the access point, wherein the AID switch request frame includes information indicating a listen interval of the terminal.



Thus the difference between the reference claim and the instant claim is that the reference claim does not disclose transmitting an association request frame and receiving a response frame including a first AID.
In a similar field of endeavor, Seok discloses a 802.11 system including a STA and AP. Seok at Abstract and FIG 1. Seok discloses the station transmits to an access point a reassignment frame requesting a new AID, but first a step of sending an association request frame and receiving a response frame establishing the AP as associated and including a first AID must occur. Id. at col. 6 ll. 14-27, col. 12 ll. 41-44, and col. 18 ll. 43-44. This is to establish association between the STA and AP, which is a standard setup method in the art for allowing a connection between the two. Id. at col. 5 l. 34-col. 6 l. 30. 
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the reference claim in the manner taught by Seok. Seok discloses the standard association setup in the art, and the instant patent itself states that for a STA and AP to communicate in an 802.11 type system, they must first be associated. ‘156 Patent at col. 7 ll. 3-5.  Further, one of ordinary skill in the art would have understood such to have merely been an example of combining prior art elements according to known methods to yield predictable results, the elements in combination merely performing the same function as they do separately. MPEP 2143(I)(A), citing KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
Further as to claim 33,
	Reference claim 8’s disclosure of a switch request and switch response frame read on instant claim 33’s recitation of a reassociation request and reassociation response frame.
Further as to claim 34,
Seok discloses this at FIG 15 and at col. 21 ll. 66-67, col. 24 ll. 1-3, and col. 14 l. 60-col. 15 l. 3, noting specifically duty cycle information 1540 as low power mode information, and further that the frame device type field can refer to a type of service. 
Further as to claim 35:
Seok discloses a service type information in the request frame at col. 14 l. 60-col. 15 l. 3.
Further as to claim 36:
Since the AP of Seok may decide whether to approve of the requested AID change or not, changing it reads an indication of success of AID reassignment.
Further as to claim 37:
Seok discloses this at FIG 19, showing category and action fields indicating that the frame is AID assignment with different group (i.e. new AID) which reads a status code indicating a new AID assignment. Seok at col. 24 ll. 9-25.

As to claim 38, below is a comparison of instant claim 38 to reference claim 14:
‘156 Patent Claim 38
38. An access point (AP) comprising:
a processor; and
a transceiver,
wherein the processor is configured to receive, via the transceiver, from a station (STA), an association request frame,
the processor is configured to transmit, via the transceiver, to the STA, an association response frame including a first association identifier (AID),
the processor is configured to receive, via the transceiver, a reassignment request including listen interval change information, and
the processor is configured to transmit, via the transceiver, to the STA, a reassignment response including a second AID, the second AID being different than the first AID.

‘205 Patent Claim 14
14. An access point for changing an association ID (AID) of a terminal, the access point comprising: 
a transceiver; and 
a processor, 
wherein the processor is configured to: 
generate an AID switch response frame including an AID response element, wherein the AID response element includes an AID field and information related to a listen interval of the terminal; and 
transmitting, to the terminal, using the transceiver, the AID switch response frame, wherein the AID of the terminal is switched to a new AID, when an AID included in the AID field of the AID response element is not same as a current AID of the terminal.



Thus the difference between the reference claim and the instant claim is that the reference claim does not disclose transmitting an association request frame and receiving a response frame including a first AID, and that the act of switching does not specifically constitute a response.
In a similar field of endeavor, Seok discloses a 802.11 system including a STA and AP. Seok at Abstract and FIG 1. Seok discloses the station transmits to an access point a reassignment frame requesting a new AID, but first a step of sending an association request frame and receiving a response frame establishing the AP as associated and including a first AID must occur. Id. at col. 6 ll. 14-27, col. 12 ll. 41-44, and col. 18 ll. 43-44. This is to establish association between the STA and AP, which is a standard setup method in the art for allowing a connection between the two. Id. at col. 5 l. 34-col. 6 l. 30. 
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the reference claim in the manner taught by Seok. Seok discloses the standard association setup in the art, and the instant patent itself states that for a STA and AP to communicate in an 802.11 type system, they must first be associated. ‘156 Patent at col. 7 ll. 3-5.  Further, one of ordinary skill in the art would have understood such to have merely been an example of combining prior art elements according to known methods to yield predictable results, the elements in combination merely performing the same function as they do separately. MPEP 2143(I)(A), citing KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
Further as to claim 39,
	The combination’s disclosure of a switch request and switch response frame read on instant claim 39’s recitation of a reassociation request and reassociation response frame.
Further as to claim 40,
Seok discloses this at FIG 15 and at col. 21 ll. 66-67, col. 24 ll. 1-3, and col. 14 l. 60-col. 15 l. 3, noting specifically duty cycle information 1540 as low power mode information, and further that the frame device type field can refer to a type of service. 
Further as to claim 41:
Seok discloses a service type information in the request frame at col. 14 l. 60-col. 15 l. 3.
Further as to claim 42:
Since the AP of Seok may decide whether to approve of the requested AID change or not, changing it reads an indication of success of AID reassignment.

Further as to claim 43:
Seok discloses this at FIG 19, showing category and action fields indicating that the frame is AID assignment with different group (i.e. new AID) which reads a status code indicating a new AID assignment. Seok at col. 24 ll. 9-25.

Claims 20-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 10, 15, and 16 of US Pat 10,595,196 in view of US Pat 9,538,368 to Seok et al.
As to claim 20, below is a comparison of instant claim 20 to reference claim 3:
‘156 Patent Claim 20
20. A method for use in a station (STA), the method comprising:
transmitting, to an access point (AP), an association request frame;
receiving, from the AP, an association response frame establishing the AP as a currently associated AP and including a first association identifier (AID);
transmitting, to the currently associated AP, a reassignment request including listen interval change information; and
receiving, from the currently associated AP, a reassignment response including a second AID, the second AID being different than the first AID.

‘196 Patent Claim 3
3. A method of switching an association ID (AID) of a terminal, the method comprising:
receiving, by the terminal from an access point, an AID switch response frame including an AID response element, wherein the AID response element includes an AID field; and 
switching to a new AID, when an AID included in the AID field of the AID response element is not same as a current AID of the terminal,
wherein the AID response element further includes information related to a listen interval of the terminal,
wherein the AID switch response frame is transmitted by the access point in response to an AID switch request frame transmitted by the terminal to the access point, wherein the AID switch request frame includes information indicating a listen interval of the terminal.



Thus the difference between the reference claim and the instant claim is that the reference claim does not disclose transmitting an association request frame and receiving a response frame including a first AID.
In a similar field of endeavor, Seok discloses a 802.11 system including a STA and AP. Seok at Abstract and FIG 1. Seok discloses the station transmits to an access point a reassignment frame requesting a new AID, but first a step of sending an association request frame and receiving a response frame establishing the AP as associated and including a first AID must occur. Id. at col. 6 ll. 14-27, col. 12 ll. 41-44, and col. 18 ll. 43-44. This is to establish association between the STA and AP, which is a standard setup method in the art for allowing a connection between the two. Id. at col. 5 l. 34-col. 6 l. 30. 
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the reference claim in the manner taught by Seok. Seok discloses the standard association setup in the art, and the instant patent itself states that for a STA and AP to communicate in an 802.11 type system, they must first be associated. ‘156 Patent at col. 7 ll. 3-5.  Further, one of ordinary skill in the art would have understood such to have merely been an example of combining prior art elements according to known methods to yield predictable results, the elements in combination merely performing the same function as they do separately. MPEP 2143(I)(A), citing KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
Further as to claim 21,
	Reference claim 3’s disclosure of a switch request and switch response frame read on instant claim 21’s recitation of a reassociation request and reassociation response frame.
Further as to claim 22,
Seok discloses this at FIG 15 and at col. 21 ll. 66-67, col. 24 ll. 1-3, and col. 14 l. 60-col. 15 l. 3, noting specifically duty cycle information 1540 as low power mode information, and further that the frame device type field can refer to a type of service. 
Further as to claim 23:
Seok discloses a service type information in the request frame at col. 14 l. 60-col. 15 l. 3.
Further as to claim 24:
Since the AP of Seok may decide whether to approve of the requested AID change or not, changing it reads an indication of success of AID reassignment.
Further as to claim 25:
Seok discloses this at FIG 19, showing category and action fields indicating that the frame is AID assignment with different group (i.e. new AID) which reads a status code indicating a new AID assignment. Seok at col. 24 ll. 9-25.

As to claim 26, below is a comparison of instant claim 26 to reference claim 15:
‘156 Patent Claim 26
26. A station (STA) comprising:
a transceiver; and
a processor,
wherein the processor is configured to transmit, via the transceiver, to an access point (AP), an association request frame,
the processor is configured to receive, via the transceiver, from the AP, an association response frame establishing the AP as a currently associated AP and including a first association identifier (AID),
the processor is configured to transmit, via the transceiver, to the currently associated AP, a reassignment request including listen interval change information, and
the processor is configured to receive, via the transceiver, from the currently associated AP, a reassignment response including a second AID, the second AID being different than the first AID.

‘196 Patent Claim 15
15. A terminal for changing an association ID (AID), the terminal comprising: 
a transceiver; and 
a processor, wherein the processor is configured to: 
receive, from an access point, using the transceiver, an AID switch response frame including an AID response element, 
wherein the AID response element includes an AID field, and 
switch to a new AID, when an AID included in the AID field of the AID response element is not same as a current AID of the terminal.



Thus the difference between the reference claim and the instant claim is that the reference claim does not disclose transmitting an association request frame and receiving a response frame including a first AID, and that the act of switching does not specifically constitute a response as well as listen interval information.
In a similar field of endeavor, Seok discloses a 802.11 system including a STA and AP. Seok at Abstract and FIG 1. Seok discloses the station transmits to an access point a reassignment frame requesting a new AID, but first a step of sending an association request frame and receiving a response frame establishing the AP as associated and including a first AID must occur. Id. at col. 6 ll. 14-27, col. 12 ll. 41-44, and col. 18 ll. 43-44. This is to establish association between the STA and AP, which is a standard setup method in the art for allowing a connection between the two. Id. at col. 5 l. 34-col. 6 l. 30. 
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the reference claim in the manner taught by Seok. Seok discloses the standard association setup in the art, and the instant patent itself states that for a STA and AP to communicate in an 802.11 type system, they must first be associated. ‘156 Patent at col. 7 ll. 3-5.  Further, one of ordinary skill in the art would have understood such to have merely been an example of combining prior art elements according to known methods to yield predictable results, the elements in combination merely performing the same function as they do separately. MPEP 2143(I)(A), citing KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
Further as to claim 27,
	The combination’s disclosure of a switch request and switch response frame read on instant claim 27’s recitation of a reassociation request and reassociation response frame.
Further as to claim 28,
Seok discloses this at FIG 15 and at col. 21 ll. 66-67, col. 24 ll. 1-3, and col. 14 l. 60-col. 15 l. 3, noting specifically duty cycle information 1540 as low power mode information, and further that the frame device type field can refer to a type of service. 
Further as to claim 29:
Seok discloses a service type information in the request frame at col. 14 l. 60-col. 15 l. 3.
Further as to claim 30:
Since the AP of Seok may decide whether to approve of the requested AID change or not, changing it reads an indication of success of AID reassignment.
Further as to claim 31:
Seok discloses this at FIG 19, showing category and action fields indicating that the frame is AID assignment with different group (i.e. new AID) which reads a status code indicating a new AID assignment. Seok at col. 24 ll. 9-25.

As to claim 32, below is a comparison of instant claim 20 to reference claim 10:
‘156 Patent Claim 32
32. A method for use in an access point (AP), the method comprising:
receiving, from a station (STA), an association request frame;
transmitting, to the STA, an association response frame including a first association identifier (AID);
receiving, from the STA, a reassignment request including listen interval change information; and
transmitting, to the STA, a reassignment response including a second AID, the second AID being different than the first AID.

‘196 Patent Claim 10
10. A method of switching, by an access point, an association ID (AID) of a terminal, the method comprising: 
generating, by the access point, an AID switch response frame including an AID response element, wherein the AID response element includes an AID field; and 
transmitting, by the access point to the terminal, the AID switch response frame, wherein the AID of the terminal is switched to a new AID, when an AID included in the AID field of the AID response element is not same as a current AID of the terminal,
wherein the AID response element further includes information related to a listen interval of the terminal,
wherein the AID switch response frame is transmitted by the access point in response to an AID switch request frame transmitted by the terminal to the access point, wherein the AID switch request frame includes information indicating a listen interval of the terminal.



Thus the difference between the reference claim and the instant claim is that the reference claim does not disclose transmitting an association request frame and receiving a response frame including a first AID.
In a similar field of endeavor, Seok discloses a 802.11 system including a STA and AP. Seok at Abstract and FIG 1. Seok discloses the station transmits to an access point a reassignment frame requesting a new AID, but first a step of sending an association request frame and receiving a response frame establishing the AP as associated and including a first AID must occur. Id. at col. 6 ll. 14-27, col. 12 ll. 41-44, and col. 18 ll. 43-44. This is to establish association between the STA and AP, which is a standard setup method in the art for allowing a connection between the two. Id. at col. 5 l. 34-col. 6 l. 30. 
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the reference claim in the manner taught by Seok. Seok discloses the standard association setup in the art, and the instant patent itself states that for a STA and AP to communicate in an 802.11 type system, they must first be associated. ‘156 Patent at col. 7 ll. 3-5.  Further, one of ordinary skill in the art would have understood such to have merely been an example of combining prior art elements according to known methods to yield predictable results, the elements in combination merely performing the same function as they do separately. MPEP 2143(I)(A), citing KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
Further as to claim 33,
	Reference claim 10’s disclosure of a switch request and switch response frame read on instant claim 33’s recitation of a reassociation request and reassociation response frame.
Further as to claim 34,
Seok discloses this at FIG 15 and at col. 21 ll. 66-67, col. 24 ll. 1-3, and col. 14 l. 60-col. 15 l. 3, noting specifically duty cycle information 1540 as low power mode information, and further that the frame device type field can refer to a type of service. 
Further as to claim 35:
Seok discloses a service type information in the request frame at col. 14 l. 60-col. 15 l. 3.
Further as to claim 36:
Since the AP of Seok may decide whether to approve of the requested AID change or not, changing it reads an indication of success of AID reassignment.
Further as to claim 37:
Seok discloses this at FIG 19, showing category and action fields indicating that the frame is AID assignment with different group (i.e. new AID) which reads a status code indicating a new AID assignment. Seok at col. 24 ll. 9-25.

As to claim 38, below is a comparison of instant claim 38 to reference claim 16:
‘156 Patent Claim 38
38. An access point (AP) comprising:
a processor; and
a transceiver,
wherein the processor is configured to receive, via the transceiver, from a station (STA), an association request frame,
the processor is configured to transmit, via the transceiver, to the STA, an association response frame including a first association identifier (AID),
the processor is configured to receive, via the transceiver, a reassignment request including listen interval change information, and
the processor is configured to transmit, via the transceiver, to the STA, a reassignment response including a second AID, the second AID being different than the first AID.

‘196 Patent Claim 16
16. An access point for changing an association ID (AID) of a terminal, the access point comprising: 
a transceiver; and 
a processor, wherein the processor is configured to: 
generate an AID switch response frame including an AID response element, wherein the AID response element includes an AID field, and 
transmitting, to the terminal, using the transceiver, the AID switch response frame, wherein the AID of the terminal is switched to a new AID, when an AID included in the AID field of the AID response element is not same as a current AID of the terminal.



Thus the difference between the reference claim and the instant claim is that the reference claim does not disclose transmitting an association request frame and receiving a response frame including a first AID, and that the act of switching does not specifically constitute a response as well as listen interval information.
In a similar field of endeavor, Seok discloses a 802.11 system including a STA and AP. Seok at Abstract and FIG 1. Seok discloses the station transmits to an access point a reassignment frame requesting a new AID, but first a step of sending an association request frame and receiving a response frame establishing the AP as associated and including a first AID must occur. Id. at col. 6 ll. 14-27, col. 12 ll. 41-44, and col. 18 ll. 43-44. This is to establish association between the STA and AP, which is a standard setup method in the art for allowing a connection between the two. Id. at col. 5 l. 34-col. 6 l. 30. 
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the reference claim in the manner taught by Seok. Seok discloses the standard association setup in the art, and the instant patent itself states that for a STA and AP to communicate in an 802.11 type system, they must first be associated. ‘156 Patent at col. 7 ll. 3-5.  Further, one of ordinary skill in the art would have understood such to have merely been an example of combining prior art elements according to known methods to yield predictable results, the elements in combination merely performing the same function as they do separately. MPEP 2143(I)(A), citing KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 

Further as to claim 39,
	The combination’s disclosure of a switch request and switch response frame read on instant claim 39’s recitation of a reassociation request and reassociation response frame.
Further as to claim 40,
Seok discloses this at FIG 15 and at col. 21 ll. 66-67, col. 24 ll. 1-3, and col. 14 l. 60-col. 15 l. 3, noting specifically duty cycle information 1540 as low power mode information, and further that the frame device type field can refer to a type of service. 
Further as to claim 41:
Seok discloses a service type information in the request frame at col. 14 l. 60-col. 15 l. 3.
Further as to claim 42:
Since the AP of Seok may decide whether to approve of the requested AID change or not, changing it reads an indication of success of AID reassignment.
Further as to claim 43:
Seok discloses this at FIG 19, showing category and action fields indicating that the frame is AID assignment with different group (i.e. new AID) which reads a status code indicating a new AID assignment. Seok at col. 24 ll. 9-25.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat 9,538,368 to Seok et al3. in view of US Pat 9,439,146 to Meylan et al.
As to claim 20, Seok discloses:
A method for use in a station (STA), the method comprising:
	Seok discloses a station STA in an 802.11 system. Seok at Abstract and FIG 1.
transmitting, to an access point (AP), an association request frame;
	Seok discloses the station transmitting to an access point an association request frame. Seok at col. 6 ll. 14-17.
receiving, from the AP, an association response frame establishing the AP as a currently associated AP and including a first association identifier (AID);
	Seok discloses receiving from the access point an association response frame establishing the AP as associated and including a first AID. Seok at col. 6 ll. 17-27, col. 12 ll. 41-44, and col. 18 ll. 43-44.
transmitting, to the currently associated AP, a reassignment request […]; and
	Seok discloses sending to the access point a reassignment request frame. Seok at col. 20 ll. 29-51.
receiving, from the currently associated AP, a reassignment response including a second AID, the second AID being different than the first AID.
	Seok discloses receiving in response from the access point a reassignment response frame including a second, different AID. Seok at col. 20 ll. 29-51 and col. 18 ll. 43-44.
	Seok discloses a listen interval, and that such may be set by the system in the association. Seok at col. 33 ll. 16-18. Seok, however, fails to expressly disclose that the reassignment request may include listen interval change information.
	In a similar field of endeavor, namely an 802.11 wireless LAN, Meylan discloses that a station similar to Seok may associate with an access point AP in the same manner described by Seok. Meylan at FIG 1 and FIG 6 element 612, and at col. 8 ll. 49-51. The STA may, in initial the initial association, establish a listen interval. Id. at FIG 6 elements 612 and 614 and at col. 8 ll. 51-55. Further, the STA may later request a change to the listen interval without disassociating from the AP. Id. at element 618 and at col. 8 l. 57-col. 9 l. 8.
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Seok in the manner taught by Meylan. Seok discloses the association may request a listen interval and also a reassignment process such that network variables like an AID may be changed without disassociating from the AP. Meylan discloses that, in such a system, network variables that may be changed upon request by the STA in a manner that avoids disassociation can beneficially further include the listen interval.  Further, one of ordinary skill in the art would have understood such to have merely been an example of combining prior art elements according to known methods to yield predictable results, the elements in combination merely performing the same function as they do separately. MPEP 2143(I)(A), citing KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 

Further as to claim 21:
The method of claim 20, wherein the reassignment request is a reassociation request frame, and wherein the reassignment response is a reassociation response frame.
Since the second assignment request is for reassignment, it reads a reassociation request frame, and Seok refers to the response as a “reassociation response frame”. Seok at col. 18 ll. 42-44.
Further as to claim 22:
The method of claim 20, wherein the reassignment request further indicates service type change information, low power mode information, traffic pattern change information, or remaining battery information.
Seok discloses this at FIG 15 and at col. 21 ll. 66-67, col. 24 ll. 1-3, and col. 14 l. 60-col. 15 l. 3, noting specifically duty cycle information 1540 as low power mode information, and further that the frame device type field can refer to a type of service. 
Further as to claim 23:
The method of claim 20, wherein the reassignment request further includes service type change information.
Seok discloses a service type information in the request frame at col. 14 l. 60-col. 15 l. 3.
Further as to claim 24:
The method of claim 20, wherein the reassignment response includes information regarding a success of AID reassignment.
Since the AP of Seok may decide whether to approve of the requested AID change or not, changing it reads an indication of success of AID reassignment.
Further as to claim 25:
The method of claim 24, wherein the reassignment response includes a status code field, and the information regarding a success of AID reassignment is indicated by the status code field.
Seok discloses this at FIG 19, showing category and action fields indicating that the frame is AID assignment with different group (i.e. new AID) which reads a status code indicating a new AID assignment. Seok at col. 24 ll. 9-25.

As to claim 26, Seok discloses:
A station (STA) comprising:
Seok discloses a station STA in an 802.11 system. Seok at Abstract and FIG 1.
a transceiver; and
a processor,
Seok discloses the station STA comprises a transceiver and processor for performing steps below. Seok at FIG 31 and col. 32 ll. 43-63.
wherein the processor is configured to transmit, via the transceiver, to an access point (AP), an association request frame,
	Seok discloses the station transmitting to an access point an association request frame. Seok at col. 6 ll. 14-17.
the processor is configured to receive, via the transceiver, from the AP, an association response frame establishing the AP as a currently associated AP and including a first association identifier (AID),
	Seok discloses receiving from the access point an association response frame establishing the AP as associated and including a first AID. Seok at col. 6 ll. 17-27, col. 12 ll. 41-44, and col. 18 ll. 43-44.
the processor is configured to transmit, via the transceiver, to the currently associated AP, a reassignment request […], and
	Seok discloses sending to the access point a reassignment request frame. Seok at col. 20 ll. 29-51.
the processor is configured to receive, via the transceiver, from the currently associated AP, a reassignment response including a second AID, the second AID being different than the first AID.
	Seok discloses receiving in response from the access point a reassignment response frame including a second, different AID. Seok at col. 20 ll. 29-51 and col. 18 ll. 43-44.
	Seok discloses a listen interval, and that such may be set by the system in the association. Seok at col. 33 ll. 16-18. Seok, however, fails to expressly disclose that the reassignment request may include listen interval change information.
	In a similar field of endeavor, namely an 802.11 wireless LAN, Meylan discloses that a station similar to Seok may associate with an access point AP in the same manner described by Seok. Meylan at FIG 1 and FIG 6 element 612, and at col. 8 ll. 49-51. The STA may, in initial the initial association, establish a listen interval. Id. at FIG 6 elements 612 and 614 and at col. 8 ll. 51-55. Further, the STA may later request a change to the listen interval without disassociating from the AP. Id. at element 618 and at col. 8 l. 57-col. 9 l. 8.
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Seok in the manner taught by Meylan. Seok discloses the association may request a listen interval and also a reassignment process such that network variables like an AID may be changed without disassociating from the AP. Meylan discloses that, in such a system, network variables that may be changed upon request by the STA in a manner that avoids disassociation can beneficially further include the listen interval.  Further, one of ordinary skill in the art would have understood such to have merely been an example of combining prior art elements according to known methods to yield predictable results, the elements in combination merely performing the same function as they do separately. MPEP 2143(I)(A), citing KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
Further as to claim 27:
The STA of claim 26, wherein the reassignment request is a reassociation request frame, and wherein the reassignment response is a reassociation response frame.
Since the second assignment request is for reassignment, it reads a reassociation request frame, and Seok refers to the response as a “reassociation response frame”. Seok at col. 18 ll. 42-44.

Further as to claim 28:
The STA of claim 26, wherein the reassignment request further indicates service type change information, low power mode information, traffic pattern change information, or remaining battery information.
Seok discloses this at FIG 15 and at col. 21 ll. 66-67, col. 24 ll. 1-3, and col. 14 l. 60-col. 15 l. 3, noting specifically duty cycle information 1540 as low power mode information, and further that the frame device type field can refer to a type of service. 
Further as to claim 29:
The STA of claim 26, wherein the reassignment request further includes service type change information.
Seok discloses a service type information in the request frame at col. 14 l. 60-col. 15 l. 3.
Further as to claim 30:
The STA of claim 26, wherein the reassignment response includes information regarding a success of AID reassignment.
Since the AP of Seok may decide whether to approve of the requested AID change or not, changing it reads an indication of success of AID reassignment.

Further as to claim 31:
The STA of claim 30, wherein the reassignment response includes a status code field, and the information regarding a success of AID reassignment is indicated by the status code field.
Seok discloses this at FIG 19, showing category and action fields indicating that the frame is AID assignment with different group (i.e. new AID) which reads a status code indicating a new AID assignment. Seok at col. 24 ll. 9-25.

As to claim 32, Seok discloses:
A method for use in an access point (AP), the method comprising:
Seok discloses an access point AP 10 in an 802.11 system. Seok at Abstract and FIG 1.
receiving, from a station (STA), an association request frame;
	Seok discloses the AP receiving from a station an association request frame. Seok at col. 6 ll. 14-17.
transmitting, to the STA, an association response frame including a first association identifier (AID);
	Seok discloses transmitting from the access point an association response frame establishing the AP as associated and including a first AID. Seok at col. 6 ll. 17-27, col. 12 ll. 41-44, and col. 18 ll. 43-44.

receiving, from the STA, a reassignment request […]; and
	Seok discloses receiving at the access point a reassignment request frame from the STA. Seok at col. 20 ll. 29-51.
transmitting, to the STA, a reassignment response including a second AID, the second AID being different than the first AID.
Seok discloses the AP sending the AP in response a reassignment response frame including a second, different AID. Seok at col. 20 ll. 29-51 and col. 18 ll. 43-44.
	Seok discloses a listen interval, and that such may be set by the system in the association. Seok at col. 33 ll. 16-18. Seok, however, fails to expressly disclose that the reassignment request may include listen interval change information.
	In a similar field of endeavor, namely an 802.11 wireless LAN, Meylan discloses that a station similar to Seok may associate with an access point AP in the same manner described by Seok. Meylan at FIG 1 and FIG 6 element 612, and at col. 8 ll. 49-51. The STA may, in initial the initial association, establish a listen interval. Id. at FIG 6 elements 612 and 614 and at col. 8 ll. 51-55. Further, the STA may later request a change to the listen interval without disassociating from the AP. Id. at element 618 and at col. 8 l. 57-col. 9 l. 8.
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Seok in the manner taught by Meylan. Seok discloses the association may request a listen interval and also a reassignment process such that network variables like an AID may be changed without disassociating from the AP. Meylan discloses that, in such a system, network variables that may be changed upon request by the STA in a manner that avoids disassociation can beneficially further include the listen interval.  Further, one of ordinary skill in the art would have understood such to have merely been an example of combining prior art elements according to known methods to yield predictable results, the elements in combination merely performing the same function as they do separately. MPEP 2143(I)(A), citing KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
Further as to claim 33:
The method of claim 32, wherein the reassignment request is a reassociation request frame, and wherein the reassignment response is a reassociation response frame.
Since the second assignment request is for reassignment, it reads a reassociation request frame, and Seok refers to the response as a “reassociation response frame”. Seok at col. 18 ll. 42-44.
Further as to claim 34:
The method of claim 32, wherein the reassignment request further indicates service type change information, low power mode information, traffic pattern change information, or remaining battery information.
Seok discloses this at FIG 15 and at col. 21 ll. 66-67, col. 24 ll. 1-3, and col. 14 l. 60-col. 15 l. 3, noting specifically duty cycle information 1540 as low power mode information, and further that the frame device type field can refer to a type of service. 

Further as to claim 35:
The method of claim 32, wherein the reassignment request further includes service type change information.
Seok discloses a service type information in the request frame at col. 14 l. 60-col. 15 l. 3.
Further as to claim 36:
The method of claim 32, wherein the reassignment response includes information regarding a success of AID reassignment.
Since the AP of Seok may decide whether to approve of the requested AID change or not, changing it reads an indication of success of AID reassignment.
Further as to claim 37:
The method of claim 36, wherein the reassignment response includes a status code field, and the information regarding a success of AID reassignment is indicated by the status code field.
Seok discloses this at FIG 19, showing category and action fields indicating that the frame is AID assignment with different group (i.e. new AID) which reads a status code indicating a new AID assignment. Seok at col. 24 ll. 9-25.


As to claim 38, Seok discloses:
An access point (AP) comprising:
Seok discloses an access point AP 10 in an 802.11 system. Seok at Abstract and FIG 1.
a processor; and
a transceiver,
Seok discloses the access point AP comprises a transceiver and processor for performing steps below. Seok at FIG 31 and col. 32 ll. 43-63.
wherein the processor is configured to receive, via the transceiver, from a station (STA), an association request frame,
	Seok discloses the AP receiving from a station an association request frame. Seok at col. 6 ll. 14-17.
the processor is configured to transmit, via the transceiver, to the STA, an association response frame including a first association identifier (AID),
	Seok discloses transmitting from the access point an association response frame establishing the AP as associated and including a first AID. Seok at col. 6 ll. 17-27, col. 12 ll. 41-44, and col. 18 ll. 43-44.
the processor is configured to receive, via the transceiver, a reassignment request […], and
	Seok discloses receiving at the access point a reassignment request frame from the STA. Seok at col. 20 ll. 29-51.

the processor is configured to transmit, via the transceiver, to the STA, a reassignment response including a second AID, the second AID being different than the first AID.
Seok discloses the AP sending the AP in response a reassignment response frame including a second, different AID. Seok at col. 20 ll. 29-51 and col. 18 ll. 43-44.
	Seok discloses a listen interval, and that such may be set by the system in the association. Seok at col. 33 ll. 16-18. Seok, however, fails to expressly disclose that the reassignment request may include listen interval change information.
	In a similar field of endeavor, namely an 802.11 wireless LAN, Meylan discloses that a station similar to Seok may associate with an access point AP in the same manner described by Seok. Meylan at FIG 1 and FIG 6 element 612, and at col. 8 ll. 49-51. The STA may, in initial the initial association, establish a listen interval. Id. at FIG 6 elements 612 and 614 and at col. 8 ll. 51-55. Further, the STA may later request a change to the listen interval without disassociating from the AP. Id. at element 618 and at col. 8 l. 57-col. 9 l. 8.
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Seok in the manner taught by Meylan. Seok discloses the association may request a listen interval and also a reassignment process such that network variables like an AID may be changed without disassociating from the AP. Meylan discloses that, in such a system, network variables that may be changed upon request by the STA in a manner that avoids disassociation can beneficially further include the listen interval.  Further, one of ordinary skill in the art would have understood such to have merely been an example of combining prior art elements according to known methods to yield predictable results, the elements in combination merely performing the same function as they do separately. MPEP 2143(I)(A), citing KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
Further as to claim 39:
The AP of claim 38, wherein the reassignment request is a reassociation request frame, and wherein the reassignment response is a reassociation response frame.
Since the second assignment request is for reassignment, it reads a reassociation request frame, and Seok refers to the response as a “reassociation response frame”. Seok at col. 18 ll. 42-44.
Further as to claim 40:
The AP of claim 38, wherein the reassignment request further indicates service type change information, low power mode information, traffic pattern change information, or remaining battery information.
Seok discloses this at FIG 15 and at col. 21 ll. 66-67, col. 24 ll. 1-3, and col. 14 l. 60-col. 15 l. 3, noting specifically duty cycle information 1540 as low power mode information, and further that the frame device type field can refer to a type of service. 
Further as to claim 41:
The AP of claim 38, wherein the reassignment request further includes service type change information.
Seok discloses a service type information in the request frame at col. 14 l. 60-col. 15 l. 3.

Further as to claim 42:
The AP of claim 38, wherein the reassignment response includes information regarding a success of AID reassignment.
Since the AP of Seok may decide whether to approve of the requested AID change or not, changing it reads an indication of success of AID reassignment.
Further as to claim 43:
The AP of claim 42, wherein the reassignment response includes a status code field, and the information regarding a success of AID reassignment is indicated by the status code field.
Seok discloses this at FIG 19, showing category and action fields indicating that the frame is AID assignment with different group (i.e. new AID) which reads a status code indicating a new AID assignment. Seok at col. 24 ll. 9-25.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, namely as to 802.11 systems and AID assignment/reassignment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Craver whose telephone number is (571)272-7849.  The examiner can normally be reached on Monday - Friday 8:30-5:30 PT Pacific Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed,
/CHARLES R CRAVER/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/ERON J SORRELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that the 14/411,302 application is a parent application of the instant patent under reissue, by continuation. With regard to recapture analysis, the “original application” to which an analysis of surrendered subject matter applies may include the patent family’s entire prosecution history. MBO Laboratories, Inc. v. Becton, Dickinson & Co., 602 F.3d 1306, 1316-17, 94 USPQ2d 1598 (Fed. Cir. 2010). For example, surrender may occur because of the prosecution history of related applications. MPEP 1412.02(I). 
        2 See below as to establishing Seok as a prior art reference under pre-AIA  35 USC 102(e).
        3 Seok has an effective filing date of at least 12/6/2011 based on provisional applications 61/563,597 and 61/567,127. Seok at front cover, Section 60. In turn, said provisional applications provide support for the teachings cited herein on at least pp. 21-25 of 61/563,597 and pp. 21-29 of 61/567,127. Seok is thus prior art under pre-AIA  35 USC 102(e).